     Case 2:20-cv-00327-DSF-AFM Document 48 Filed 08/10/21 Page 1 of 20 Page ID #:521




 1     KRISTEN CLARKE
       Assistant Attorney General
 2     SAMEENA SHINA MAJEED
 3     Chief, Housing and Civil Enforcement Section
       R. TAMAR HAGLER (CA Bar No. 189441)
 4     Deputy Chief
       ONESHIA S. HERRING (NC Bar No. 41308)
 5     Trial Attorney
              U.S. Department of Justice
 6            Civil Rights Division
 7            Housing and Civil Enforcement Section
              150 M Street, NE, 8.1130 – 4 CON
 8            Washington D.C. 20530
              Telephone: (202) 353-4132
 9            Facsimile: (202) 514-1116
10            E-mail: Oneshia.Herring@usdoj.gov
       TRACY L. WILKISON
11     Acting United States Attorney
       DAVID M. HARRIS
12     Chief, Civil Division
       KAREN P. RUCKERT (CA Bar No. 315798)
13     Chief, Civil Rights Section
14     ACRIVI COROMELAS (CA Bar No. 298305)
       Assistant United States Attorney
15            Federal Building, Suite 7516
              300 North Los Angeles Street
16            Los Angeles, CA 90012
17            Telephone: (213) 894-2404
              Facsimile: (213) 894-7819
18            E-mail: Acrivi.Coromelas@usdoj.gov
       Attorneys for Plaintiff United States of America
19
20                            UNITED STATES DISTRICT COURT
                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
21                                  WESTERN DIVISION
22     UNITED STATES OF AMERICA,                      No. 2:20-cv-00327-DSF-AFM
23                 Plaintiff,                         CONSENT DECREE
24                        v.
25     FILOMENO HERNANDEZ, RAMIN                      Honorable Dale S. Fischer
       AKHAVAN, BONNIE BRAE                           United States District Judge
26     INVESTMENT SERVICES LLC, and
27     WESTLAKE PROPERTY SERVICES LLC,

28                 Defendants.
     Case 2:20-cv-00327-DSF-AFM Document 48 Filed 08/10/21 Page 2 of 20 Page ID #:522




 1                                       I. INTRODUCTION
 2           This action was filed by Plaintiff United States of America (“United States”) on
 3     January 13, 2020 to enforce Title VIII of the Civil Rights Act of 1968, as amended by
 4     the Fair Housing Amendments Act of 1988, 42 U.S.C. §§ 3601-3631 (“Fair Housing
 5     Act” or “FHA”).
 6           The United States alleges that Defendant Filomeno Hernandez (“Hernandez”),
 7     Defendant Ramin Akhavan (“Akhavan”), Defendant Bonnie Brae Investment Services
 8     LLC (“Bonnie Brae”), and Defendant Westlake Property Services LLC (“Westlake”)
 9     (collectively, “Defendants”) have engaged in a pattern or practice of resistance to the full
10     enjoyment of rights granted by the Fair Housing Act, and denied to a group of persons
11     rights granted by the Fair Housing Act that raise an issue of general public importance.
12           The United States alleges that, from at least 2006 through the present, Defendant
13     Hernandez has subjected female tenants of residential rental properties, which are owned
14     by Defendants Akhavan, Bonnie Brae, and Westlake (collectively, “Owner
15     Defendants”), to discrimination on the basis of sex, including severe, pervasive, and
16     unwelcome sexual harassment, on multiple occasions.
17           This Court has jurisdiction over this action under 28 U.S.C. §§ 1331 and 1345,
18     and 42 U.S.C. § 3614(a).
19           Plaintiff United States and Defendants have agreed that the claims against
20     Defendants should be resolved without further litigation. In so doing, Defendants neither
21     admit nor deny any allegations contained herein or in the United States’ complaint. The
22     Parties consent to the entry of this Consent Decree, as shown by the signatures below.
23           Accordingly, it is hereby ADJUDGED, ORDERED and DECREED as
24     follows:
25                                   II. INJUNCTIVE RELIEF
26     A.    Prohibition Against Discrimination and Retaliation Under the FHA
27           1.     Defendants, their officers, agents, employees, transferees, and successors
28

                                                    1
     Case 2:20-cv-00327-DSF-AFM Document 48 Filed 08/10/21 Page 3 of 20 Page ID #:523




 1     are enjoined, with respect to the rental of units in the Subject Properties, 1 from:
 2                  a.   Refusing to rent or sell a dwelling, refusing or failing to provide or
 3                       offer information about a dwelling, refusing to negotiate for the rental
 4                       or sale of a dwelling, or otherwise making unavailable or denying a
 5                       dwelling to any person because of sex;
 6                  b.   Discriminating against any person in the terms, conditions, or
 7                       privileges of the rental of a dwelling, or in the provision of services or
 8                       facilities in connection therewith, because of sex;
 9                  c.   Making any statement, oral or written, in connection with the rental or
10                       sale of a dwelling, that expresses or indicates any preference,
11                       limitation, or discrimination, or an intent to make any such preference,
12                       limitation, or discrimination, on the basis of sex; or
13                  d.   Coercing, intimidating, threatening, or interfering with any persons in
14                       the exercise or enjoyment of, or on account of their having exercised or
15                       enjoyed, or on account of their having aided or encouraged any other
16                       person in the exercise or enjoyment of, any right granted or protected
17                       by the Fair Housing Act, including by retaliating against any persons
18                       exercising their rights under this Consent Decree.
19     B.    Prohibition Against Management of Residential Properties
20           2.     Upon entry of this Consent Decree, Defendant Hernandez’s employment as
21     property manager at the Subject Properties is terminated. Within 90 days of the effective
22     date of this Consent Decree, he is required to vacate his residence at 729 South Bonnie
23     Brae Street in Los Angeles.
24           3.     Defendant Hernandez is permanently enjoined from directly or indirectly
25
26
27
             1
28            “Subject Properties” are 720 South Westlake Avenue and 729 South Bonnie
       Brae Street in Los Angeles, California.
                                                     2
     Case 2:20-cv-00327-DSF-AFM Document 48 Filed 08/10/21 Page 4 of 20 Page ID #:524




 1     performing any Property Management Responsibilities 2 at the Subject Properties or at
 2     any residential rental property.
 3           4.      Except as permitted by Paragraph B.2, Defendant Hernandez is enjoined
 4     from entering the Subject Properties. This prohibition includes, but is not limited to,
 5     entry into any dwelling unit, office, basement, attic, communal space, yard, parking area,
 6     and garage.
 7     C.    Prohibition of Contact with Aggrieved Persons, Witnesses, and Current or
 8           Prospective Tenants
 9           5.      Defendants Hernandez and Akhavan (collectively, “Individual Defendants”)
10     are enjoined from contacting or communicating, 3 either directly or indirectly, with any
11     person identified by the United States as an Aggrieved Person (as defined below) in this
12     action or a witness identified by the United States. Defendant Akhavan is permitted to
13     contact or communicate with Aggrieved Persons or witnesses identified by the United
14     States who reside in Bonnie Brae or Westlake as needed to perform Property
15     Management Responsibilities, and any such contact or communication will be reported
16     in Owner Defendants’ three month reports described in Section VI.
17           6.      In the event that Defendants Hernandez or Akhavan inadvertently or
18     unintentionally initiate any contact with any individual within the categories identified
19     above, or another person initiates such contact between Defendants Hernandez or
20     Akhavan and any such individual, Defendants Hernandez and Akhavan will immediately
21     discontinue the contact or communication and take all reasonable steps to avoid any
22
             2
                “Property Management Responsibilities” include the following: showing or
23     renting housing units; processing rental applications; performing or supervising repairs
       or maintenance; determining tenant eligibility for subsidies or waivers of fees and rents;
24     determining whom to rent to, whom to evict, and/or whose lease to renew or not renew;
       inspecting dwelling units; collecting rent and fees; entering rental units; overseeing any
25     aspects of the rental process; handling mail, or engaging in any other property-related
       activities that involve, or may involve, personal contact with tenants or prospective
26     tenants.
              3
27              Contact or communication includes, but is not limited to, physical contact, verbal
       contact, telephone calls, e-mails, faxes, written communications, text or instant
28     messages, contacts through social media, or other communications made through third
       parties.
                                                    3
     Case 2:20-cv-00327-DSF-AFM Document 48 Filed 08/10/21 Page 5 of 20 Page ID #:525




 1     further contact or communication.
 2           7.     If Defendants Hernandez or Akhavan violate any of the provisions of this
 3     Consent Decree, the United States may seek any and all available remedies for those
 4     violations, including instituting a civil contempt proceeding.
 5                III. RETENTION OF INDEPENDENT PROPERTY MANAGER
 6           8.     Within 30 days of the effective date of this Consent Decree, the Owner
 7     Defendants will retain an Independent Manager, 4 to be approved in writing in advance
 8     by the United States, to be the on-site property manager at the Subject Properties.
 9     Defendant Akhavan is permitted under this Consent Decree to manage the properties in
10     conjunction with the on-site Independent Manager. For example, Defendant Akhavan is
11     permitted to meet prospective tenants, process applications, help make decisions on to
12     whom to rent, and collect rent. Defendant Akhavan may engage in these on-site
13     management activities only during business hours on weekdays. Additionally, Defendant
14     Akhavan is permitted to enter units to assess any problems in the units, except that
15     Defendant Akhavan is not permitted to enter the unit of any Aggrieved Person or witness
16     identified by the United States.
17           9.     If, after retaining an Independent Manager, the Owner Defendants wish to
18     change the Independent Manager for any reason, they shall submit the name of the
19     prospective manager, in writing, to the United States for written approval at least 10 days
20     prior to retaining the individual or entity.
21           10.    Any Independent Manager retained in accordance with Paragraphs 8-9 shall
22     be responsible for all Property Management Responsibilities (except those performed by
23     Defendant Akhavan), including using the Independent Manager’s name and telephone
24     number for all rental advertisements.
25           11.    The Independent Manager and Defendant Akhavan shall:
26
27           4
               An “Independent Manager” is an individual or entity experienced in managing
28     rental properties and who has no current or past employment, financial, contractual,
       personal, or familial relationship with Defendants.
                                                      4
     Case 2:20-cv-00327-DSF-AFM Document 48 Filed 08/10/21 Page 6 of 20 Page ID #:526




 1                a.   Implement, subject to the United States’ approval, a written policy
 2                     against sexual harassment, including a formal complaint procedure. A
 3                     copy of this policy and procedure shall be provided to counsel for the
 4                     United States within 30 days of the Owner Defendants’ retention of an
 5                     Independent Manager as outlined in Paragraph 8 above. This policy
 6                     and procedure will be implemented within five days of notification
 7                     from the United States to the Owner Defendants that the policy and
 8                     procedure are satisfactory to the United States. At that time, the Owner
 9                     Defendants will direct the Independent Manager to notify all new and
10                     current tenants of the policy and procedure. Within 10 days of this
11                     direction, the Independent Manager shall certify in writing to the
12                     United States that the policy and procedure have been implemented
13                     and shall provide a list of all tenants notified in accordance with this
14                     paragraph. Thereafter, the policy and procedure will be distributed to
15                     all new tenants at the time of lease signing. The policy must be
16                     provided to current and new tenants in English and Spanish.
17                b.   Ensure that any persons who will be performing any duties with
18                     respect to the Subject Properties are familiar with the requirements of
19                     the FHA, particularly as they pertain to sexual harassment and other
20                     forms of sex discrimination (including through the training required by
21                     Section V), the written sexual harassment policy implemented pursuant
22                     to Paragraph 11.a, and this Consent Decree.
23                c.   Post an “Equal Housing Opportunity” sign in any rental office or
24                     location through which dwellings at the Subject Properties are rented,
25                     which indicates that all dwellings are available for rent on a
26                     nondiscriminatory basis. An 11-inch by 14-inch poster that comports
27                     with 24 C.F.R. Part 110 will satisfy this requirement. Such poster will
28                     be placed in a prominent, well-lit location where it is easily readable.

                                                  5
     Case 2:20-cv-00327-DSF-AFM Document 48 Filed 08/10/21 Page 7 of 20 Page ID #:527




 1                      The sign must be posted in English and in Spanish. Defendants may
 2                      use HUD Form 928, available in English at:
 3                      https://portal.hud.gov/hudportal/documents/huddoc?id=928.1.pdf.
 4                      HUD Form 928 is also available in Spanish at:
 5                      https://www.hud.gov/sites/documents/FHEOPOSTER928SPANISH.P
 6                      DF.
 7                 d.   Require that all advertising conducted for any of the Subject Properties
 8                      in newspapers, telephone directories, radio, television, internet
 9                      websites, social media, or other media, and all billboards, signs
10                      (including at the properties), pamphlets, brochures, and other
11                      promotional literature, include either a Fair Housing logo, the words
12                      “Equal Housing Opportunity Provider,” and/or the following sentence:
13                      “We are an equal opportunity housing provider. We do not
14                      discriminate on the basis of race, color, national origin, religion, sex,
15                      familial status, or disability.” The words or logo will be legible and
16                      prominently placed.
17                 e.   Send to the United States within 30 days of the effective date of this
18                      Consent Decree, and every six months thereafter for the term of the
19                      Consent Decree, a list of all tenants.
20                 f.   Maintain all rental records and allow the United States to inspect and
21                      copy such records upon reasonable notice.
22                 g.   Provide upon reasonable notice any information reasonably related to
23                      compliance with this Consent Decree that is requested by the United
24                      States.
25          IV. ACQUISITION OR TRANSFER OF INTEREST IN RESIDENTIAL
26                                    RENTAL PROPERTIES
27           12.   If, at any time during the effective period of this Consent Decree, any
28     Defendant acquires a direct or indirect management, ownership, financial, or controlling

                                                   6
     Case 2:20-cv-00327-DSF-AFM Document 48 Filed 08/10/21 Page 8 of 20 Page ID #:528




 1     interest in any other residential rental property, such property will be subject to the
 2     applicable provisions of this Consent Decree. Within 30 days of acquiring such an
 3     interest, Defendants will notify counsel for the United States of the nature of their
 4     interest in the dwelling or property; the address of the property; the number of individual
 5     dwelling units at the property; and any other information required under this Consent
 6     Decree. Defendants will further provide the United States with copies of any documents
 7     memorializing the transfer in interest of the property.
 8           13.    If, prior to the effective date or at any time during the effective period of
 9     this Consent Decree, any Defendant sells or transfers the Subject Properties or another
10     residential rental property to a bona fide, third-party purchaser in an arms-length
11     transaction, such property will cease to be subject to this Consent Decree. 5 Regardless of
12     any transfer of interest in all or part of the Subject Properties, Defendants shall remain
13     liable for obligations under Sections II, VI, VII, VIII, and IX of this Consent Decree.
14           14.    If, at any time during the effective period of this Consent Decree, any
15     Defendant claims that his obligations under this Consent Decree have been terminated or
16     changed because he sold or transferred one or more residential rental properties to a bona
17     fide, third-party purchaser in an arms-length transaction, that Defendant will inform the
18     United States 6 within 30 days of such transaction and provide the date of the sale or
19     transfer, copies of the documents memorializing the sale or transfer, and contact
20     information for the subsequent purchaser. Within 14 days of receipt by the United States
21
             5
                For purposes of this Consent Decree, a “bona fide, independent third-party
22     purchaser” is one with whom Defendants have no current or past financial, contractual,
       personal, or familial relationship. An “arms-length transaction” is one that has been
23     arrived at in the marketplace between independent or non-affiliated persons, unrelated by
       blood or marriage, and with opposing economic interests regarding that transaction. A
24     corporation or entity of which any Defendant, or any person related to any Defendant by
       blood or marriage, is an officer, partner, or agent, or in which any Defendant has an
25     ownership, financial or controlling interest, is not a “bona fide, independent third-party
       purchaser,” and any transaction involving such a purchaser will not qualify as an “arms-
26     length transaction.”
              6
27              All documents or other communications required by this Consent Decree to be
       sent to counsel for the United States shall be sent by email to Trial Attorney Oneshia
28     Herring at oneshia.herring@usdoj.gov and Assistant United States Attorney Acrivi
       Coromelas at acrivi.coromelas@usdoj.gov, or as otherwise directed by the United States.
                                                     7
     Case 2:20-cv-00327-DSF-AFM Document 48 Filed 08/10/21 Page 9 of 20 Page ID #:529




 1     of such notice of a sale to a bona fide, third-party purchaser in an arms-length
 2     transaction, the United States shall provide written confirmation that the residential
 3     rental property is no longer subject to the terms of this Consent Decree.
 4           15.    If any transfer of interest in all or a portion of any residential rental property
 5     by any Defendant is not an arms-length transaction, Defendants will remain liable for
 6     any violation of this Consent Decree.
 7                                V. EDUCATIONAL PROGRAM
 8           16.    Within 90 days of the effective date of this Consent Decree, the Individual
 9     Defendants will attend an in-person training on the Fair Housing Act, including the Act’s
10     provisions related to sexual harassment, other forms of sex discrimination, and
11     discriminatory statements. The trainer or training entity must be qualified to perform
12     such training, must be unconnected to Defendants, their employees, agents, or counsel,
13     and must be approved in advance by the United States. Defendants will bear the cost of
14     any expenses associated with this training. Defendant Hernandez’s training will be in
15     Spanish, or he will have a Spanish interpreter at the training. The Individual Defendants
16     will obtain from the trainer or training entity a certificate of attendance signed by each
17     individual who attended the training. The certificate shall include the name of the course,
18     the date the course was taken, the subject matters covered in the course, and the length of
19     the course and/or time within which the course was completed. The Individual
20     Defendants will send a copy of this certificate to counsel for the United States within 10
21     days of the training.
22           17.    All new agents or employees of the Owner Defendants, including agents or
23     employees of the Independent Manager, who are involved in showing, renting, managing
24     or maintaining any residential rental properties owned, managed, or operated by the
25     Owner Defendants, and all employees or agents who supervise such persons, shall,
26     within 30 days of commencing an employment or agency relationship with the Owner
27     Defendants or the Independent Manager, be provided the training described in Paragraph
28     16, or participate in an online training on the Fair Housing Act, including the Act’s

                                                     8
 Case 2:20-cv-00327-DSF-AFM Document 48 Filed 08/10/21 Page 10 of 20 Page ID #:530




 1   provisions related to sexual harassment and other forms of sex discrimination. The
 2   online training program must be approved in advance by the United States. New agents
 3   or employees who are provided online training will participate in an in-person training as
 4   described in Paragraph 16, within one year of commencing an employment or agency
 5   relationship with the Owner Defendants. The Owner Defendants will send a copy of the
 6   certificates of any training conducted under this paragraph to counsel for the United
 7   States within 10 days of said training.
 8                       VI. REPORTING AND RECORD KEEPING
 9         18.    Defendants shall provide to the United States notification and
10   documentation of the following events, no later than 10 days after their occurrence:
11                a.   Any change to the Owner Defendants’ rules or practices regarding the
12                     written policy against sexual harassment or formal complaint
13                     procedure discussed in Paragraph 11.a;
14                b.   Any change to the Independent Manager, in accordance with
15                     Paragraphs 8-10;
16                c.   Any known information indicating that any Defendant, or any of his
17                     agents or employees, is in known violation of this Consent Decree; and
18                d.   Any known written or oral complaint against any Defendant, or any of
19                     any Defendant’s agents or employees, regarding discrimination,
20                     harassment, retaliation, or other violation of this Consent Decree. If the
21                     complaint is made orally, Defendants shall maintain a log upon which
22                     they record the name of the complainant; the address and telephone
23                     number of the complainant; the date the complaint was received; the
24                     name of Defendants’ employee or agent who received the complaint;
25                     the name of Defendants’ employee or agent who is the subject of the
26                     complaint; the name of the property involved in the complaint; and a
27                     general description of the complaint. If the complaint is written,
28                     Defendants shall provide a copy of it with the notification. The

                                                  9
 Case 2:20-cv-00327-DSF-AFM Document 48 Filed 08/10/21 Page 11 of 20 Page ID #:531




 1                     notification shall include the full details of the complaint, including the
 2                     complainant's name, address, and telephone number. Defendants shall
 3                     also promptly provide the United States all information it may request
 4                     concerning any such complaint and shall inform the United States
 5                     within 15 days of the substance of any resolution of such complaint.
 6         19.    Within 90 days of the effective date of this Consent Decree, and every three
 7   months thereafter for the duration of this Consent Decree, the Owner Defendants shall
 8   deliver to the United States a report containing information about their compliance
 9   efforts during the preceding reporting period, including but not limited to:
10                a.   Certification that the policy against sexual harassment and formal
11                     complaint procedure described in Paragraph 11.a has been
12                     implemented and is in effect;
13                b.   Photographs of each office or location in which rental activity is
14                     conducted showing the “Equal Housing Opportunity” signs, in
15                     accordance with Paragraph 11.c;
16                c.   A list of all residential rental properties in which Defendants have a
17                     direct or indirect management, ownership, financial, or controlling
18                     interest;
19                d.   Any rental advertisements, in accordance with Paragraph 11.d; and
20                e.   Written and sworn verification by Defendants that the Independent
21                     Manager and Defendant Akhavan perform, and have performed during
22                     the reporting period, all property management responsibilities at the
23                     Subject Properties as required by Section III.
24         20.    In addition to the reports required above, Defendants shall submit a final
25   report to the United States no later than 60 days before the expiration of this Consent
26   Decree that contains all the information listed in Paragraph 19.
27         21.    Pursuant to Paragraphs 13 and 14 above, any property that has been
28   transferred to a third-party purchaser in an arms-length transaction, and in which no

                                                  10
 Case 2:20-cv-00327-DSF-AFM Document 48 Filed 08/10/21 Page 12 of 20 Page ID #:532




 1   Defendant retains any interest, ceases to be subject to this Consent Decree. After the
 2   notification of such sale, and the written confirmation by the United States contemplated
 3   by Paragraph 15, no Defendant will be required to submit information, as described in
 4   Paragraphs 18.a, 18.b, and 19, related to that property.
 5         22.    Defendants shall preserve all records that are the source of, contain, or
 6   relate to any of the information pertinent to their obligations under this Consent Decree.
 7   Upon reasonable notice to counsel for Defendants, representatives of the United States
 8   shall be permitted to inspect and copy all such records at any and all reasonable times or,
 9   upon request by the United States, Defendants shall provide copies of such documents.
10       VII. MONETARY DAMAGES AND OTHER RELIEF FOR AGGRIEVED
11                                           PERSONS
12         23.    The Defendants shall deposit in an interest-bearing escrow account
13   $100,000 (pursuant and subject to the payment dates and terms set forth below) for the
14   sole purpose of compensating those persons whom the United States determines may
15   have been harmed by the Defendants’ discriminatory housing practices (hereinafter
16   “Aggrieved Persons”). This money shall be referred to as “the Settlement Fund.” Within
17   10 days of the establishment of the Settlement Fund, Defendants shall submit proof to
18   the United States that the Settlement Fund has been established. The Defendants shall
19   fund the Settlement Fund as follows:
20                a.    $15,000 shall be deposited in the Settlement Fund within 10 days of
21                      the effective date of this Consent Decree;
22                b.    $85,000 shall be deposited in the Settlement Fund in 5 consecutive
23                      monthly installment payments each of $15,000 and a 6th final
24                      monthly installment payment of $10,000, each monthly installment
25                      paid on the 15th of each month starting the month following the
26                      Defendants’ initial payment of $15,000.
27                c.    Within 5 days of the deadline for each of the payments required by
28                      Subparagraphs a and b above, Defendants shall file a status report

                                                 11
 Case 2:20-cv-00327-DSF-AFM Document 48 Filed 08/10/21 Page 13 of 20 Page ID #:533




 1                       with the Court affirming that such payments were made.
 2         24.    Any interest accruing to the Settlement Fund shall become a part of the
 3   Settlement Fund and be utilized as set forth herein.
 4         25.    Defendants shall be solely responsible for any taxes assessed or owed on
 5   any interest earned on money deposited pursuant to Paragraph 23, above.
 6         26.    The United States shall investigate the claims of allegedly Aggrieved
 7   Persons and shall obtain sworn declarations from each Aggrieved Person setting forth
 8   the factual basis of the claim. Within 180 days of the date of the effective date of this
 9   Consent Decree, the United States shall inform Defendants as to its determination as to
10   which persons are aggrieved and an appropriate amount of damages that should be paid
11   to each such Aggrieved Person. Defendants agree that the determinations of the United
12   States shall be final, and Defendants hereby waive the right to contest the United States’
13   determination of who qualifies as an Aggrieved Person in this or any other proceeding.
14   Defendants hereby agree that they will not seek to interfere with or oppose the United
15   States’ determinations regarding the Aggrieved Persons and the appropriate amount of
16   damages paid to each Aggrieved Person.
17         27.    In its letter informing Defendants of its determination, the United States
18   shall inform Defendants of the amounts (plus accrued interest) that should be paid
19   pursuant to its determination. Defendants shall, within 10 days of the receipt of the
20   United States’ determination or the final payment under Paragraph 23, whichever is
21   later, deliver to counsel for the United States, by overnight mail, a separate check
22   payable to each Aggrieved Person in the amounts determined.
23         28.    When counsel for the United States has received a check from Defendants
24   payable to an Aggrieved Person and received a signed release in the form of Attachment
25   B from the aggrieved person, counsel for the United States shall deliver the check to the
26   Aggrieved Person and the original, signed release to counsel for Defendants. No
27   Aggrieved Person shall be paid until she has executed and delivered to counsel for the
28   United States the release at Appendix A.

                                                  12
 Case 2:20-cv-00327-DSF-AFM Document 48 Filed 08/10/21 Page 14 of 20 Page ID #:534




 1         29.     In no event shall the aggregate of all such payments exceed the sum of the
 2   Settlement Fund plus accrued interest.
 3         30.     The compensation required to be paid under this Section is a debt within the
 4   meaning of 11 U.S.C. § 523(a)(6). Accordingly, Defendants shall not seek to discharge
 5   any part of this debt in bankruptcy.
 6         31.     If Defendants initiated any proceedings to evict or otherwise terminate the
 7   tenancy of any Aggrieved Person, the United States will determine whether such actions
 8   were retaliatory or otherwise taken in violation of the Fair Housing Act. To make this
 9   determination, the United States may request documents and information from
10   Defendants relevant to such proceedings. Defendants shall provide the requested
11   documents and information to the United States within 15 days of the request.
12   Defendants agree not to contest the United States’ determination that the proceedings
13   were retaliatory or otherwise unlawful under the Fair Housing Act.
14         32.     If the United States determines that any such proceedings were retaliatory
15   or otherwise unlawful under the Fair Housing Act, it will inform Defendants and, upon
16   request, Defendants will, within 10 days, take the following actions to expunge the
17   records of such proceedings so that they do not adversely affect the relevant aggrieved
18   person:
19                 a.   Request that all three major credit bureaus 7 delete any information
20                      regarding the aggrieved person and any co-tenant attributable to the
21                      proceedings; and
22                 b.   Move the appropriate courts to vacate any judgment obtained through
23                      the proceeding.
24         33.     Defendants shall maintain all records relating to the actions taken in
25   accordance with Paragraph 32 and shall promptly send to the United States copies of the
26   credit bureau requests and court filings. Defendants shall also provide within 10 days
27
28         7
               Those bureaus are Equifax, Experian, and TransUnion.
                                                  13
 Case 2:20-cv-00327-DSF-AFM Document 48 Filed 08/10/21 Page 15 of 20 Page ID #:535




 1   any other documents or information requested by the United States that is necessary to
 2   expunge the records of the aggrieved person(s).
 3                                   VIII. CIVIL PENALTY
 4         34.    Within 220 days of the effective date of this Consent Decree, Defendants
 5   will pay $5,000 to the United States Treasury as a civil penalty under 42 U.S.C. §
 6   3614(d)(1)(C). The payment will be in the form of an electronic fund transfer in
 7   accordance with written instructions to be provided by the United States.
 8         35.    The civil penalty referenced in Paragraph 34 is a debt contemplated by 11
 9   U.S.C. § 523(a)(7) and is not compensation for actual pecuniary loss. Defendants shall
10   not seek to discharge any part of this debt in bankruptcy.
11         36.    In the event that Defendants, their agents or their employees engage in any
12   future violation of the FHA, such violation(s) shall constitute a “subsequent violation”
13   under 42 U.S.C. § 3614(d)(1)(C)(ii).
14                         IX. ENFORCEMENT OF CONSENT DECREE
15         37.    This Consent Decree is effective immediately upon its entry by the Court.
16   For purposes of this Consent Decree, “effective date” shall refer to the date on which the
17   Court enters the Consent Decree.
18         38.    The Court shall retain jurisdiction for the duration of this Consent Decree to
19   enforce its terms, after which time the case shall be dismissed with prejudice. This
20   Consent Decree shall be in effect for a period of 4 years from the date of its entry. The
21   United States may move the Court to extend the duration of the Consent Decree in the
22   event of intentional noncompliance with any of its terms, or if the interests of justice so
23   require.
24         39.    The United States may review compliance with this Consent Decree any
25   time, including through testing of Defendants and their properties. Defendants agree to
26   cooperate with the United States in any review of compliance. Upon reasonable notice,
27   Defendants will permit counsel for the United States to inspect and copy all non-
28   privileged records pertinent to this Consent Decree.

                                                  14
 Case 2:20-cv-00327-DSF-AFM Document 48 Filed 08/10/21 Page 16 of 20 Page ID #:536




 1         40.    The Parties shall endeavor in good faith to resolve informally any
 2   differences regarding interpretation of and compliance with this Consent Decree prior to
 3   bringing such matters to the Court for resolution. However, in the event the United
 4   States contends that there has been a failure by any Defendant, whether willful or
 5   otherwise, to perform in a timely manner any act required by this Consent Decree or
 6   otherwise to act in conformance with any provision thereof, the United States may move
 7   this Court to impose any remedy authorized by law or equity, including, but not limited
 8   to, an order requiring performance of such act or deeming such act to have been
 9   performed, an award of any damages, costs, and reasonable attorneys’ fees that may
10   have been occasioned by the violation or failure to perform.
11         41.    Failure of the United States to insist upon strict performance of any
12   provision of this Consent Decree shall not be deemed a waiver of the United States’
13   rights or remedies or a waiver by the United States of any default by any Defendant in
14   performance or compliance with any terms of this Consent Decree.
15         42.    Any time limits for performance imposed by this Consent Decree may be
16   extended by mutual written agreement of the Parties. Any other modifications to the
17   provisions of this Consent Decree must be approved by the Court.
18         43.    Each signatory hereto warrants that he or she is competent and possesses
19   the full and complete authority to covenant to this Consent Decree on behalf of himself,
20   herself, or the party that he or she represents.
21         44.    The United States and Defendants will bear their own costs and attorneys’
22   fees associated with this litigation.
23         45.    The Parties agree that, as of the effective date of this Consent Decree,
24   litigation is not “reasonably foreseeable” concerning the matters described in this
25   Consent Decree. To the extent that any party has previously implemented a litigation
26   hold to preserve documents, electronically-stored information, or things related to the
27   matters described above, that party is no longer required to maintain such litigation hold.
28   Nothing in this paragraph relieves any party of any other obligations under this Consent

                                                   15
 Case 2:20-cv-00327-DSF-AFM Document 48 Filed 08/10/21 Page 17 of 20 Page ID #:537




 1   Decree, including, inter alia, Defendants’ obligation to preserve documents under
 2   Paragraphs 22 and 33.
 3               IT IS SO ORDERED.
 4   DATED: August 10, 2021
 5
                                             Honorable Dale S. Fischer
 6                                           UNITED STATES DISTRICT JUDGE
 7
 8   FOR THE PLAINTIFF THE UNITED STATES:
 9
10
      TRACY L. WILKISON                          KRISTEN CLARKE
11    Acting United States Attorney              Assistant Attorney General
12    Central District of California             Civil Rights Division

13    DAVID M. HARRIS                            SAMEENA SHINA MAJEED
14    Assistant United States Attorney           Chief,
      Chief, Civil Division                      Housing and Civil Enforcement Section
15
16     /s/ Karen P. Ruckert                      /s/ R. Tamar Hagler
      KAREN P. RUCKERT                           R. TAMAR HAGLER
17    Assistant United States Attorney           Deputy Chief
18    Chief, Civil Rights Section, Civil         Housing and Civil Enforcement Section
      Division
19
20                                               ONESHIA S. HERRING
      ACRIVI COROMELAS                           Trial Attorney
21    Assistant United States Attorney           United States Department of Justice
22    Civil Rights Section, Civil Division       Civil Rights Division
                                                 Housing and Civil Enforcement Section
23
24                                               Attorneys for the United States of America

25
26
27
28

                                                16
 Case 2:20-cv-00327-DSF-AFM Document 48 Filed 08/10/21 Page 18 of 20 Page ID #:538




 1   FOR DEFENDANTS;
 2
 3   DEFENDANT
     FILOMENO HERNANDEZ
 4
 5
 6   DEFENDANT
     RAMIN AKHAVAN
 7
 8
 9   RAMIN AKHAVAN FOR
     DEFENDANT BONNIE BRAE
10   INVESTMENT SERVICES LLC
11
12
     RAMIN AKHAVAN FOR
13   DEFENDANT WESTLAKE
     PROPERTY SERVICES LLC
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          17
 Case 2:20-cv-00327-DSF-AFM Document 48 Filed 08/10/21 Page 19 of 20 Page ID #:539




 1                                        APPENDIX A
 2                            GENERAL RELEASE OF CLAIMS
 3
 4         In consideration for and contingent upon the payment to me of $___________,
 5   under the Consent Decree entered into in United States v. Hernandez et al., No. 2:20-cv-
 6   00327-DSF-AFM (C.D. Cal.), I hereby release and forever discharge Filomeno
 7   Hernandez, Ramin Akhavan, Bonnie Brae Investment Services LLC, and Westlake
 8   Property Services LLC from any and all claims, legal or equitable, that I have or may
 9   have had against them arising out of the facts and circumstances of the action named
10   above as of the effective date of the Consent Decree.
11         I hereby acknowledge that I have read and understand this release and have
12   executed it voluntarily and with full knowledge of its legal consequences.
13
14   Executed this ______________, 2021.
15
16   Signature
17
18   Print Name
19
20
21
22
23
24
25
26
27
28

                                                18
 Case 2:20-cv-00327-DSF-AFM Document 48 Filed 08/10/21 Page 20 of 20 Page ID #:540




 1      RELEASE OF CLAIMS FOR INDIVIDUALS WITH PENDING LAWSUITS
 2
 3         In consideration for and contingent upon the payment to me of $___________,
 4   under the Consent Decree entered into in United States v. Hernandez et al., No. 2:20-cv-
 5   00327-DSF-AFM (C.D. Cal.), I hereby release and forever discharge Filomeno
 6   Hernandez, Ramin Akhavan, Bonnie Brae Investment Services LLC, and Westlake
 7   Property Services LLC from any and all claims, legal or equitable, that I have or may
 8   have had against them arising out of the facts and circumstances of the action named
 9   above as of the effective date of the Consent Decree.
10         I further hereby release and forever discharge Filomeno Hernandez, Ramin
11   Akhavan, Bonnie Brae Investment Services LLC, and Westlake Property Services LLC
12   from any and all claims, legal or equitable, that I have or may have had against them
13   arising out
14                                                               as of the effective date of the
15   Consent Decree, and I further agree to dismiss such causes of action with prejudice. I do
16   not release and forever discharge Filomeno Hernandez, Ramin Akhavan, Bonnie Brae
17   Investment Services LLC, and Westlake Property Services LLC from any and all claims,
18   legal or equitable, that I have or may have had against them arising out
19                            .
20         I hereby acknowledge that I have read and understand this release and have
21   executed it voluntarily and with full knowledge of its legal consequences.
22
23   Executed this ______________, 2021.
24
25   Signature
26
27   Print Name
28

                                                 19
